Citation Nr: 1125760	
Decision Date: 07/08/11    Archive Date: 07/15/11

DOCKET NO.  10-19 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a lung disability, to include due to exposure to asbestos.

2. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for lupus erythematosus.

3. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder.

4. Entitlement to an evaluation in excess of 10 percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The appellant had active service from February 1972 to February 1975.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The appellant requested a Central Office hearing before a Veterans Law Judge. However, in a December 2010 statement, the appellant withdrew the hearing request.  Therefore, the Board may proceed to adjudicate this appeal.

In a January 2011 statement, the appellant indicated that he wished to file a claim for entitlement to service connection for a heart condition.  The issue of entitlement to service connection for a heart condition has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The reopened issues of entitlement to service connection for a psychiatric disability, to include PTSD, and a lung disability, to include due to exposure to asbestos, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  An October 2006 rating decision denied the appellant's claim for entitlement to service connection for a lung disability, to include due to exposure to asbestos; the appellant filed a timely notice of disagreement, a statement of the case was issued in August 2007, and the appellant did not file a substantive appeal thereafter.  

2.  Evidence submitted subsequent to the August 2007 statement of the case pertaining to the appellant's lung disability is not cumulative or redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for entitlement to service connection for a lung disability, to include due to exposure to asbestos.

3.  An October 2006 rating decision denied the appellant's claim for entitlement to service connection for lupus erythematosus; the appellant filed a timely notice of disagreement, a statement of the case was issued in August 2007, and the appellant did not appeal.  

4.  Evidence received subsequent to the August 2007 statement of the case in regard to the appellant's lupus erythematosus is new, but is not material, as it does not raise a reasonable possibility of substantiating the claim for service connection for lupus erythematosus.

5.  An October 2006 rating decision denied the appellant's claim for entitlement to service connection for a psychiatric disability, to include PTSD; the appellant filed a timely notice of disagreement, a statement of the case was issued in August 2007, and the appellant did not appeal.   

6.  Evidence submitted subsequent to the August 2007 statement of the case is not cumulative or redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for entitlement to service connection for a psychiatric disability, to include PTSD.

7. The July 2009 VA audiological examination results revealed that the appellant's hearing loss disability has been clinically shown to be manifested by no worse than Level II hearing in the right ear and Level III hearing in the left ear. 



CONCLUSIONS OF LAW

1. The October 2006 rating decision is final as to the claim of service connection for a lung disability.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).  

2. New and material evidence has been presented to reopen the claim of entitlement to service connection for a lung disability, to include due to exposure to asbestos.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

3. The October 2006 rating decision is final as to the claim of service connection for lupus erythematosus.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).  

4. New and material evidence has not been received since the October 2006 rating decision to reopen the claim of entitlement to service connection for lupus erythematosus.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

5. The October 2006 rating decision is final as to the claim for entitlement to service connection for a psychiatric disability, to include PTSD.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).  

6. New and material evidence has been presented to reopen the claim of entitlement to service connection for a psychiatric disability, to include PTSD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

7. The criteria for an evaluation in excess of 10 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 3.159, 4.85, Diagnostic Code 6100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the appellant's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions as to the appellant's claims for an increased rating for bilateral hearing loss, and whether new and material evidence has been received to reopen a claim for entitlement to service connection for lupus erythematosus.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

As to the petition to reopen the previously disallowed claims for entitlement to service connection for a lung disability, to include due to exposure to asbestos, and entitlement to service connection for a psychiatric disability, to include PTSD, his petition has been granted, as discussed below.  As such, the Board finds that any error related to the Veterans Claims Assistance Action (VCAA) on that petition to reopen is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 (2009); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).  Accordingly, the Board may proceed with a decision on the appellant's petition to reopen.  

Duty to Notify

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dingess/Hartman  v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C.A. § 5103(a).  In addition, the case of Kent v. Nicholson, 20 Vet. App. 1 (2006), requires that, prior to the adjudication of petitions to reopen service connection claims, the appellant be given notice of the elements of service connection, the elements of new and material evidence, and the reasons for the prior denial.  

In VA correspondence to the appellant dated in February 2009, the appellant was informed of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  The February 2009 notice letter also informed the appellant of the criteria for establishment of a disability rating and an effective date.  Hence, the timing of the VCAA notice was in compliance with Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additionally, the February 2009 letter provided notice of the elements of new and material evidence and the reasons for the prior denial of the appellant's claim for service connection for lupus erythematosus.  The criteria of Kent are satisfied.  See Kent, 20 Vet. App. at 9.  

Duty to Assist

The Board concludes VA's duty to assist has been satisfied.  The appellant's service treatment records and VA medical records are in the file.  The appellant's Social Security Administration records have been associated with the file.  The appellant has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the appellant.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the appellant's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2010).

The RO provided the appellant an appropriate VA audiological examination in July 2009.  The examination is adequate because it is based on a thorough examination, a description of the appellant's pertinent medical history, and appropriate diagnostic tests.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).

The Board notes that, in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  The July 2009 VA examiner did not address any such functional effects; nevertheless the Board finds that no prejudice results to the appellant and, as such, the Board may proceed with a decision.  In this regard, the Board notes that the Court's rationale in requiring an examiner to consider the functional effects of a appellant's hearing loss disability involves the potential application of 38 C.F.R. § 3.321(b) in considering whether referral for an extraschedular rating is warranted.  Specifically, the Court noted, that "unlike the rating schedule for hearing loss, § 3.321(b) does not rely exclusively on objective test results to determine whether a referral for an extra-schedular rating is warranted.  The Secretary's policy [requiring VA audiologists to describe the effect of a hearing disability on a Veteran's occupational functioning and daily activities] facilitates such determinations by requiring VA audiologists to provide information in anticipation of its possible application."  Id.   

While the July 2009 VA examiner failed to address the functional effect of the appellant's hearing loss disability, the Board notes that the examiner noted that he counseled the appellant regarding hearing aids, hearing protection in noise, social adjustments need and test results.  While the July 2009 VA examination was defective under Martinak, the Board finds that no prejudice results to the appellant in that the functional effects of his hearing loss disability are adequately addressed by the remainder of the record and are sufficient for the Board to consider whether referral for an extraschedular rating is warranted under 38 C.F.R. § 3.321(b).  Moreover, as the Court noted in Martinak, even if the audiologist's description of the functional effects of a veteran's hearing disability was somehow defective, the "appellant bears the burden of demonstrating on appeal any prejudice caused by a deficiency in an examination."  Id.  at 456.  The appellant has failed to do so in the present case.

The appellant has not reported receiving any recent treatment specifically for hearing loss, and there are no records suggesting an increase in disability has occurred as compared to the prior VA examination findings.  There is no objective evidence indicating that there has been a material change in the severity of the appellant's service-connected disorder since he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  The July 2009 VA examination report is thorough and supported by VA treatment records and provided findings pertinent to the rating criteria.  The examination in this case is adequate upon which to base a decision.

In attempts to reopen previously denied claims for service connection, the duty to assist does not include provision of a medical examination or opinion, unless new and material evidence has been secured.  See 38 C.F.R. § 3.159 (c)(4)(iii).  

The appellant was not afforded an examination in association with his petition to reopen his claim for entitlement to service connection for lupus erythematosus.  As discussed below, the Board concludes that new and material evidence has not been received on this claim.  Accordingly, there is no duty to provide an examination and no error exists.  See id.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).


II. New and Material Evidence

Legal Criteria: New and Material Evidence

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

If new and material evidence is presented or secured with respect to a claim that has been finally disallowed, the claim shall be reopened and reviewed.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  

The question of whether new and material evidence has been received to reopen each claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995). If the Board finds that no such evidence has been offered, this is where the Board's analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Jackson, 265 F.3d at 1369; Barnett, 83 F.3d at 1383.  

"New" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the veteran in developing the facts necessary for his claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (West 2002) (eliminating the concept of a well-grounded claim).

Service Connection

Service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred or a disease contracted in active service or for aggravation of a pre-existing injury or disease in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in- service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Certain chronic disabilities if manifest to a degree of 10 percent within one year after separation from active duty, may be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.   


Lung Disability

In an October 2006 rating decision, the RO denied entitlement to service connection for a lung condition because there was no record of the appellant being treated for a chronic lung condition during service or during the presumptive period following service.  The appellant appealed the rating decision and the RO issued a statement of the case in August 2007.  In the statement of the case, the RO again denied service connection for a lung disability because there was no evidence that the appellant had asbestosis.  As the appellant did not thereafter file a substantive appeal, the October 2006 rating decision, and August 2007 statement of the case RO adjudication, became final.  38 U.S.C.A. § 7105.   

The evidence of record at the time of the previous final denial included the appellant's service treatment records, VA treatment records, Social Security Administration records, and an August 2007 VA examination report.  The August 2007 VA examiner found that the appellant had asbestos exposure by history.  However, there were no radiological findings of asbestosis on CT scan.  

The evidence added to the record subsequent to the last final denial includes additional VA treatment records, statements from the appellant, Social Security Administration records, and a May 2009 VA examination report.  The Board notes that the appellant's Social Security Administration records were in the claims file at the time of the last prior final decision and are thus not new and material.  

The VA treatment records include a January 2006 VA treatment record, which notes that an October 2005 X-ray report indicated that there were persistent, reticular nodular interstitial changes especially in the upper lobes on the left, which may be related to the appellant's known sarcoidosis.  It appears that neither a copy of the October 2005 X-ray report, nor January 2006 VA treatment record, was included in the claims file at the time of the last final denial.  Thus, the evidence is new.  

A February 2009 VA treatment record reflects that the appellant had diagnoses of mild chronic obstructive pulmonary disease (COPD)/asthma.  The report indicated there was a mild obstructive ventilatory defect.  The report also indicates there was a history of exposure to asbestos with no clinical evidence of asbestosis.  As the February 2009 VA treatment record post-dates the last previous final denial, the evidence is new.      

In Shade v. Shinseki, 24 Vet. App. 110, 120 (2010), the United States Court of Appeals for Veterans Claims (Court) interpreted the phrase 'raises a reasonable possibility of substantiating the claim' as "enabling rather than precluding reopening."  The Court held that 38 C.F.R. § 3.159(c)(4)(iii) does not require new and material evidence as to each previously unproven element of a claim.  See Shade, 24 Vet. App. at 120.  

At the time of the last final denial of the appellant's claim for entitlement to service connection for a lung disability, the appellant had not been diagnosed with a lung disability.  The February 2009 VA treatment record reflects that the appellant had a diagnosis of mild COPD/asthma and the October 2005 X-ray report reflects that the appellant had interstitial changes in the lungs.  As the new evidence indicates the appellant has a lung disability, it relates to an unestablished fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156(a) (2010).  In light of Shade, the Board finds that the new evidence that the appellant has diagnoses of mild COPD/asthma during the period on appeal is material and raises a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2010).  As new and material evidence has been received, the claim for service connection for a lung disability, to include due to exposure to asbestos, is reopened.   

Lupus Erythematosus

The appellant contends that he is entitled to service connection for lupus erythematosus.  For the reasons that follow, the Board finds that new and material evidence has not been received to reopen the appellant's claim.  

In an October 2006 rating decision, the RO denied entitlement to service connection for lupus erythematosus because there was no evidence the appellant was treated for lupus during service or during the presumptive period following service.  Additionally, the appellant did not provide evidence showing that the condition existed from service until the present time.  The appellant appealed the rating decision and the RO issued a statement of the case in August 2007.  In the statement of the case, the RO again denied service connection for lupus erythematosus because there was no evidence showing a relationship between lupus erythematosus and his period of active military service.  As the appellant did not file a substantive appeal following issuance of the statement of the case, the October 2006 rating decision, and August 2007 statement of the case RO adjudication, became final.  38 U.S.C.A. § 7105.   

The evidence of record at the time of the previous final denial included the appellant's service treatment records, VA treatment records, Social Security Administration records, and a September 2006 VA examination report.  The appellant's Social Security Administration records and VA treatment records indicated that the appellant had a diagnosis of lupus erythematosus.  The September 2006 VA examination report reflects that the appellant had systemic lupus erythematosus and was on medication.  The VA examiner noted that systemic lupus erythematosus is not one of the presumptive conditions for exposure to herbicide during Vietnam.  The VA examiner opined that the appellant's systemic lupus erythematosus was not likely related to herbicide exposure. 

The evidence added to the record subsequent to the last final denial includes additional VA treatment records, statements from the appellant, and Social Security Administration records.  The Board notes that the appellant's Social Security Administration records were in the claims file at the time of the last prior final decision and are thus not new and material.  

A May 2006 report of contact reflects that the appellant reported that Dr. M., who is a lupus specialist, states that lupus is a related illness to Agent Orange.  The report indicates that Dr. M. is a physician at the John Dingell VA Medical Center.  The appellant's VA treatment records do not contain any statements from a physician linking the appellant's lupus to Agent Orange.  

A May 2006 VA treatment record reflects that the appellant saw Dr. M. for a follow-up evaluation of his lupus.  He reported increased severity of fatigue and myalgias.  The appellant reported that he had been exposed to Agent Orange.  The report does not indicate that there is a link between the appellant's lupus and his service.  

In a January 2011 statement, the appellant reported that he is currently being treated for his lupus at John Dingell Hospital in Detroit, Michigan.  He stated that he was diagnosed in 1985, ten years after his discharge from the Navy.  He reported that his doctors told him that they were noticing more and more veterans from Vietnam who were having immune disorders, such a lupus, from being exposed to Agent Orange.  He stated that in his medical file there is a letter from the doctors that indicates there is an immune disorder, like lupus, from being exposed to Agent Orange in Vietnam.  

The appellant's VA treatment records do not contain any evidence indicating that there is a nexus between the appellant's lupus and his service.  The May 2006 report of contact, May 2006 VA treatment record and January 2011 statement from the appellant are new, as they were not previously associated with the claims file.  However, the Board finds that the new evidence is not material.  There is no evidence of a nexus between the appellant's lupus and service.  The appellant himself stated that he was not diagnosed with lupus until ten years after discharge from service.  Although the appellant contends that a VA physician told him there is a link between lupus and exposure to Agent Orange, there is no evidence that the appellant was exposed to Agent Orange in service.  The appellant's service personnel records, which were of record at the time of the last final denial, reflect that he was stationed on a ship throughout his period of active service.  There is no indication the appellant served or landed in Vietnam.  Thus, there is no evidence that the appellant was exposed to Agent Orange.  Moreover, the appellant has not asserted that the physician specifically told him that his lupus erythematosus was related to his service.  Consequently, the Board finds that the new evidence is not material and does not raise a reasonable possibility of substantiating the claim.  

The appellant has asserted that he has a lupus erythematosus as a result of service, to include exposure to Agent Orange.  The evidence received subsequent to the last final decision in this case is presumed credible for the purpose of reopening a claim unless it is inherently false or untrue, or it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, although a lay person may be competent to report the etiology of a disability, lupus erythematosus, which is typically confirmed by blood tests, is not the type of disorder which is susceptible to lay opinion concerning etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Therefore, his statements do not constitute new and material evidence to warrant reopening of his claim for service connection.

After a review of the evidence submitted by the appellant and added to the file since the October 2006 rating decision, the Board finds that it is cumulative and redundant of the evidence of record at the time of the last prior final denial and it does not raise a reasonable possibility of substantiating the claim.  The new evidence, as described above, does not indicate that the appellant's lupus is related to service.  Moreover, there is no new evidence of record which establishes that the appellant had lupus during his period of active duty or within one year of separation from service.  

In the absence of evidence of a nexus between lupus erythematosus and service, the Board concludes that the additional evidence is not new and material and the petition to reopen a claim for service connection for a lupus erythematosus is denied.  Accordingly, the Board finds that what was missing at the time of the prior final denial remains deficient, namely evidence that the appellant's lupus erythematosus is related to service.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim must be denied. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Psychiatric Disorder, to include PTSD

In an October 2006 rating decision, the RO denied entitlement to service connection for PTSD and any other psychiatric disorder because there was no record of the appellant being treated for a psychiatric condition during service and no evidence of a verified stressor sufficient to warrant service connection for PTSD.  The appellant appealed the decision and the RO issued a statement of the case in August 2007.  In the statement of the case, the RO again denied service connection for PTSD because there was no credible evidence that the claimed stressor occurred.  As the appellant did not file a substantive appeal following issuance of the statement of the case, the denial became final.  38 U.S.C.A. § 7105.   

The evidence of record at the time of the previous final denial included the appellant's service treatment records, service personnel records, VA treatment records, and Social Security Administration records.  The evidence added to the record subsequent to the last final denial includes more recent VA treatment records.  A June 2009 VA treatment record indicates that the appellant had Axis I diagnoses of PTSD and major depressive disorder.  An August 2010 VA treatment record indicates the appellant did not have a diagnosis of PTSD. As the VA treatment records were not previously associated with the claims file, they are new.

As noted above, in Shade, 24 Vet. App. at 120, Court interpreted the phrase 'raises a reasonable possibility of substantiating the claim' as "enabling rather than precluding reopening."  The Court held that 38 C.F.R. § 3.159(c)(4)(iii) does not require new and material evidence as to each previously unproven element of a claim.  See Shade, 24 Vet. App. at 120.  

At the time of the last final denial of the appellant's claim for entitlement to a psychiatric disability, to include PTSD, the appellant had not been diagnosed with PTSD.  The Board also notes that although the appellant had been diagnosed with depression, he had not been diagnosed with major depressive disorder.  

The new medical evidence reflects that the appellant had Axis I diagnoses of PTSD and major depressive disorder during the period on appeal.  Thus, it relates to an unestablished fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156(a) (2010).  As there is evidence that the appellant had diagnoses of PTSD and major depressive disorder during the period on appeal, one element of service connection has been met.  See Shade, 24 Vet. App. at 120.  The evidence added to the claims file following the last final decision also reflects that the appellant claims a new PTSD stressor.  A June 2009 VA treatment record indicates that the appellant reported that he was sexually assaulted following a celebration for the ship crossing the equator.  The appellant reported that he was raped by multiple men and that he did not report the incident.  He stated that he requested to be transferred, but he had contact with his perpetrators for one year after the attack until he was transferred.  The appellant contends that his behavior changed in service following his alleged stressor.  The credibility of the newly submitted evidence is presumed in determining whether or not to reopen a claim.  Justus v. Principi, 3 Vet. App. 510 (1992).  Consequently, the Board finds that the new evidence that the appellant had diagnoses of PTSD and major depressive disorder during the period on appeal, and his new stressor report, are material and raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2010).  As new and material evidence has been received, the claim for service connection for a psychiatric disability, to include PTSD, is reopened.   

II. Hearing Loss

Increased Rating- Legal Criteria

Disability evaluations are determined by comparing a veteran's present symptomatology with the criteria set forth in the Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 4.1 (2010).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the appellant.  38 C.F.R. § 4.3. 

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  Nevertheless, where, as here, the appellant is appealing the rating for an already established service-connected condition, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating hearing loss

In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  

The rating schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a puretone audiometry test.  The horizontal lines in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The vertical columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the horizontal row appropriate for the percentage of discrimination and the vertical column appropriate to the puretone decibel loss.

The percentage evaluation is found from Table VII (in 38 C.F.R. § 4.85) by intersecting the horizontal row appropriate for the numeric designation for the ear having the better hearing acuity and the appropriate vertical column to the numeric designation level for the ear having the poorer hearing acuity.  See 38 C.F.R. § 4.85(e) (2010).  

The provisions of 38 C.F.R. § 4.86(a) provide that when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  The provisions of 38 C.F.R. § 4.86(b) provide that when the puretone threshold is 30 decibels or less at 1,000 hertz, and 70 decibels or more at 2,000 hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever result provides the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately. 

Analysis

The appellant was granted service connection for bilateral hearing loss in an October 2006 rating decision with an initial noncompensable evaluation.  In an August 2007 rating decision, the RO granted a higher evaluation of 10 percent, effective July 25, 2005.  The appellant's claim for an increased evaluation was received on January 27, 2009.  As such, the rating period on appeal is from January 26, 2008.  38 C.F.R. § 3.400(o)(2) (2010).  

A July 2009 VA examination revealed the relevant pure tone thresholds, in decibels, as follows:  


HERTZ

1000
2000
3000
4000
RIGHT
10
25
50
65
LEFT
10
30
55
65

On the basis of the numbers shown above, the appellant's puretone threshold average for the right ear was recorded as 38 decibels.  His puretone threshold average for the left ear was recorded as 40 decibels.  His speech recognition ability was 88 percent for the right ear and 80 percent for the left ear using the Maryland CNC speech recognition test.  

Applying the above audiological findings to the rating criteria for rating hearing impairment, the Board concludes that there is no basis for an evaluation in excess of 10 percent.  The Board notes that it has considered the provisions of 38 C.F.R. § 4.86, but these provisions do not apply here.
  
Considering, on VA audiologic examination in July 2009, that the appellant's right ear manifests an average puretone threshold of no greater than 38 decibels, and no less than 88 percent speech discrimination, reference to 38 C.F.R. § 4.85, Table VI, shows the appellant's right ear hearing loss to be Level II impairment.  The appellant's left ear had an average puretone threshold of no greater than 40 decibels, and no less than 80 percent speech discrimination, reference to 38 C.F.R. § 4.85, Table VI, shows the appellant's left ear hearing loss to be Level III impairment.  

Applying the results from Table VI to Table VII, based on the results of the July 2009 audiologic examination findings, a noncompensable evaluation is derived from Table VII of 38 C.F.R. § 4.85 by intersecting row II, the better ear, with column III, the poorer ear.  The Board notes that the appellant has not met the criteria for a 10 percent evaluation.  Given this, an evaluation in excess of 10 percent is not warranted.  

The appellant has contended that his hearing loss symptoms warrant a higher evaluation.  While the appellant is competent to report the symptoms he experiences, and the Board finds him credible in this regard, except where in contrast to objective clinical findings, the reported symptoms are consistent with the assigned schedular evaluation.

The Board has also considered whether a referral for extraschedular rating is warranted.  See Thun v. Peake, 22 Vet.App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet.App. 57, 60 (1993) (a threshold finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate is required for extraschedular consideration referral).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected bilateral hearing loss is inadequate.  A comparison between the level of severity and symptomatology of the appellant's bilateral hearing loss with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the appellant's disability level and symptomatology.  Further, the appellant has not alleged that the schedular evaluation is inadequate.  Therefore, the available schedular evaluations for that service-connected disability are adequate.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.  Further inquiry into extraschedular consideration is moot.  See Thun, 22 Vet. App. at 115.

TDIU is an element of all appeals for an increased evaluation.  Rice v. Shinseki, 22 Vet. App. 447 (2010).  In this case, however, TDIU consideration is not warranted.  The appellant has not contended and the evidence does not indicate that the appellant is unemployable as a result of his bilateral hearing loss disability.

In conclusion, an evaluation in excess of 10 percent for the appellant's bilateral sensorineural hearing loss is not appropriate.  The July 2009 VA examination report indicates that the appellant did not even meet the criteria for a 10 percent evaluation for bilateral hearing loss.  As there is not an approximate balance of positive and negative evidence regarding the merits of the appellant's claim that would give rise to a reasonable doubt in favor of the appellant, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

New and material evidence not having been received, the claim for service connection for lupus erythematosus, is not reopened.

The claim for entitlement to service connection for a lung disability, to include due to exposure to asbestos, is reopened.

The claim for entitlement to service connection for a psychiatric disability, to include PTSD and major depressive disorder, is reopened.

Entitlement to an evaluation in excess of 10 percent for bilateral hearing loss is denied.


REMAND

Regarding the appellant's reopened claim for service connection for a psychiatric disability, to include PTSD and major depressive disorder, and the appellant's reopened claim for entitlement to service connection for a lung disability, to include due to exposure to asbestos, the Board finds that further development is necessary prior to adjudication.  

Procedurally, the RO last adjudicated the underlying service connection claims on the merits in the October 2006 rating decision.  Since this last RO adjudication on the merits in October 2006 the RO has found no new and material evidence has been received to reopen the claim, and has not considered the merits of the claim, de novo.  In this situation, the Board may not consider the merits of the claim de novo without prior RO adjudication of the claim de novo.  Because the RO has not adjudicated the reopened claims of entitlement to service connection, de novo, the Board may not adjudicate the matter at present.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (noting where the Board addresses a question that has not been addressed by the RO, the Board must consider whether the veteran has been prejudiced thereby).

The appellant has alleged that he was sexually assaulted, however, he has not received VCAA notice for a service connection claim based on personal assault.  Thus, additional VCAA notice is necessary.  Further, the appellant claims that he requested to be transferred from his unit following the sexual assault.  See June 2009 VA treatment record.  Although some of the appellant's service personnel records have been associated with the claims file, his complete service personnel records have not been associated with the file.  Accordingly, the agency of original jurisdiction (AOJ) should request the appellant's complete service personnel records.

Finally, an August 2010 VA treatment record reflects that the appellant did not have a diagnosis of PTSD.  However, a June 2009 VA treatment record, dated during the period on appeal, reflects that the appellant had initial Axis I diagnoses of PTSD and major depressive disorder.  The United States Court of Appeals for Veterans Claims (Court)  has held that the 'current disability' requirement for a service connection claim is satisfied 'when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim . . . even though the disability resolves prior to the Secretary's adjudication of the claim.'  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  The August 2010 VA treatment record did not indicate whether the appellant's PTSD had resolved during the period on appeal or whether the prior diagnosis appeared to be incorrect.  If the appellant's stressor is confirmed, the appellant should be scheduled for a new VA examination to determine whether the appellant has a diagnosis of PTSD that is related to the claimed stressor and whether the appellant has major depressive disorder that is related to service.

The appellant was evaluated in a VA examination in May 2009 to determine whether the appellant had a respiratory disability that is related to service.  The VA examiner found that there was no evidence of asbestosis in the examination, radiologically, or per history.  However, the VA examiner did not address whether the appellant had any other respiratory disabilities that were related to service.  The VA examination also notes that pulmonary function test results were pending.  However, there is no indication there was any follow up once the pulmonary function test results were received.  If VA provides the claimant an examination in accordance with the duty to assist, the examination must be adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As the May 2009 VA examination did not address whether the appellant has any other lung disabilities, it is inadequate.  As noted above, there is evidence that the appellant had a diagnosis of mild COPD/asthma during the period on appeal.  Additionally, the Board notes that the appellant was treated for shortness of breath in service and reported a history of asthma.  See February 1972 service treatment record.  The appellant has asserted that he has a lung disability that is related to service, to include due to exposure to asbestos.  Consequently, the Board finds that the appellant should be provided with a VA examination to determine whether he has a lung disability, to include COPD/asthma and asbestosis, that is related to service.   

Accordingly, the case is REMANDED for the following action:

1.  Issue a VCAA notice letter for the issue of entitlement to service connection for a psychiatric disability, to include PTSD.  Notice should be provided concerning claims for PTSD based on personal assault per 38 C.F.R. § 3.304(f)(4) (2010).

2.  Obtain the appellant's complete service personnel records.  If no additional records are available, the claims folder must indicate this fact.

3.  Following the completion of the above, schedule the appellant for a VA psychiatric examination to obtain a clinical opinion as to whether it is at least as likely as not that he has a current psychiatric disability, to include PTSD and major depressive disorder, as a result of service, to include any verified stressor.  Only a stressor that has been deemed verified by VA should be considered in rendering a diagnosis of PTSD.  All other reported stressors which have not been verified are not for consideration.  

If the VA examiner determines that the appellant does not have a current diagnosis of PTSD and/or major depressive disorder, the VA examiner should indicate whether the diagnoses of PTSD and major depressive disorder in the June 2009 VA treatment record were incorrect or whether the appellant's PTSD and/or major depressive disorder resolved during the period on appeal.  

The VA clinician is requested to provide a thorough rationale for any opinion provided.  The clinician should review the claims folder and this fact should be noted in the accompanying medical report.
 
It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.  

4.  Schedule the appellant for a VA examination to determine whether the appellant has a lung disability that is related to service, to include due to exposure to asbestos.  The VA examiner should consider the February 2009 VA treatment record indicating the appellant has a diagnosis of mild COPD/asthma and the February 1972 service treatment record indicating he had shortness of breath.

The VA clinician is requested to provide a thorough rationale for any opinion provided.  The clinician should review the claims folder and this fact should be noted in the accompanying medical report.
 
It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.  

5.  Thereafter, readjudicate the issues on appeal of entitlement to a psychiatric disability, to include PTSD, and entitlement to service connection for a lung disability, to include due to exposure to asbestos.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant should be advised that failure to appear for an examination as requested, and without good cause, could adversely affect his claims, to include denial.  See 38 C.F.R. § 3.655 (2010).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


